Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2014/0217012 A1 to Yale University et al. (hereinafter Yale).
Regarding Claim 1, Yale discloses a block copolymer (BCP) film (Abstract: A method for forming an isoporous graded film comprising multiblock copolymers and isoporous graded films) comprising at least one block copolymer and at least one high molecular weight hydrophilic polymer (Para. [0039]: In an embodiment, the methods can be used to produce hybrid multiblock copolymer mesoporous films. The hybrid films are blends (e.g., blends of multiblock copolymers with a homopolymer (or homopolymers) or small molecules (or mixtures of small molecules).  Accordingly, the deposition solution can also include a homopolymer or a small molecule) and Para. [0057]:  Examples of suitable homopolymers and small molecules are provided herein.  Examples of suitable homopolymers include poly(( 4-vinyl)pyridine) e.g. hydrogen-bonding block or hydrophilic.  The homopolymer can have a range of molecular weight.  For example, the homopolymer can have a molecular weight of from 5x10^2 g/mol to 5x 10^4 g/mol and Para. [0028]: The 
Regarding Claim 2, Yale discloses a block copolymer (BCP) film (Abstract; A method for forming an isoporous graded film comprising multiblock copolymers and isoporous graded films), comprising at least one block copolymer comprising at least one   hydrophilic block and at least one high molecular weight hydrophilic polymer (Para. [0039]: In an embodiment, the methods can be used to produce hybrid multiblock copolymer mesoporous films. The hybrid films are blends (e.g., blends of multiblock copolymers with a homopolymer (or homopolymers) or small molecules (or mixtures of small molecules). molecules). Accordingly, the deposition solution can also include a homopolymer or a small molecule) and Para. [0029]: The multiblock copolymer has at least one hydrogen-bonding block...the hydrogen-bonding block can be a hydrophilic block; and Para. [0057]: Examples of suitable homopolymers  and small molecules are provided herein.  Examples of suitable homopolymers include poly(( 4-vinyl)pyridine), etc.  The homopolymer can have a range of molecular weight. For example, the homopolymer can have a molecular weight of from 5x10^2 g/mol to 5x 10^4 g/mol; and Para. [0028]: The polymer blocks can have a broad molecular weight range.  For example, blocks having a number averaged molecular weight (Mn) of from 1x10^3 to 1x10^6 g/mol, including all values to the 10 g/mol and ranges therebetween.  (See Current Specification, Para. [0008] stating "high molecular weight" is 
Regarding Claim 3, Yale discloses the isoporous BCP film of claim 1, wherein the film is either symmetric or asymmetric (Abstract: A method for forming an isoporous graded film comprising multiblock copolymers and isoporous graded films); and Para. [0049]: By "graded" it is meant that the films have a bulk layer where the bulk layer has asymmetric porosity.
Regarding Claim 5, Yale discloses the isoporous BCP film of claim 1, wherein the high molecular weight hydrophilic polymer comprises: a poly(acrylate), poly(methacrylate), poly(acrylic acid), poly(acrylamide), poly(vinylpyridine) (Para. [0057]:.Examples of suitable homopolymers include poly(( 4-vinyl)pyridine), poly( acrylic acid), ...), poly(vinylpyrrolidone), poly(vinyl alcohol), naturally-derived polymer (including but not limited to cellulose, chitosan, complex carbohydrates), poIy(ether), poly(maleic anhydride), poly(styrene sulfonate), poly (allylamine hydrochloride), poly(sulfone), poly(ethersulfone), poly(ethylene glycol), or substituted equivalent of the above.
Regarding Claim 6, Yale discloses the isoporous BCP film of claim 1, wherein the high molecular weight hydrophilic polymer is present at a range of 0.1% to 15% by weight relative to the BCP (Para. [0057]: A range of ratios of multiblock copolymer to homopolymer can be used. For example, the molar ratio of multiblock copolymer to homopolymer can be from 1:0.05 to 1:10, including all ranges therebetween); and Paras. [0028], [0057].
Regarding Claim 10, Yale discloses the isoporous BCP film of claim 1, wherein the material is used for a separation or filtration application (Abstract: A method for forming an 
Regarding Claim 11, Yale discloses the isoporous BCP film of claim 1, wherein the material is packaged as a filter device (Para. [0062]: In an aspect, the present invention provides devices comprising a film of the present invention. The films can be used in filtration applications (e.g, chemical/biological molecule separations, and water purification), drug delivery, and molecular sensing.), including but not limited to: a syringe filter, capsule (Para. [0062], drug delivery...), cartridge, flat sheet, spiral wound (Para. [0081]), or hollow fiber.
Regarding Claim 12, Yale discloses the isoporous BCP film of claim 1, wherein at least one BCP is an AB or ABC triblock copolymer (Para. [0027]: A variety of multi block copolymers can be used. For example, the multiblock copolymer can be a diblock copolymer, triblock copolymer, or higher order multiblock copolymer. In various embodiments, the multiblock copolymer is a triblock terpolymer having a structure of the form A-B-C, or A-C-B, or other variable arrangements or containing blocks of different chemical composition);  and Para. [0033]: Examples of suitable triblock copolymers include poly(isoprene-b-styrene-b-4-vinylpyridine),...).
Regarding Claim 13, Yale discloses a method for forming an isoporous mesoporous block copolymer (BCP) film (Abstract: A method for forming an isoporous graded film comprising multiblock copolymers and isoporous graded films) and Para. [0027]: A variety of multi block copolymers can be used. For example, the multiblock copolymer can be a diblock copolymer, triblock copolymer, or higher order multiblock copolymer; and Para. [0049]: In an aspect, the present invention provides an isoporous graded film (also referred to herein as a mesoporous film), wherein at least a portion of the pores are isoporous and mesoporous (Para. [0049]: ... an isoporous graded film (also referred to herein as a mesoporous film)), comprising the steps of: (a) formulating a polymer solution by mixing at 
Regarding Claim 14, Yale discloses a method for forming an isoporous mesoporous block copolymer (BCP) film (Abstract: A method for forming an isoporous graded film comprising multiblock copolymers and isoporous graded films); and Para. [0027]: A variety of multi block copolymers can be used. For example, the multiblock copolymer can be a diblock copolymer, triblock copolymer, or higher order multiblock copolymer; and Para. [0049]: In an aspect, the present invention provides an isoporous graded film (also referred to herein as a mesoporous film)), wherein at least a portion of the pores are isoporous and mesoporous (Para. [0049]: In an aspect, the present invention provides an isoporous graded film (also referred to herein as a mesoporous film), comprising the steps of: (a) formulating a polymer solution by mixing at least one block copolymer (Para. [0025]: In an embodiment, the method for forming an isoporous graded film of a multiblock copolymer comprises the steps of: a) forming a film comprising a multiblock copolymer having a hydrogen-bonding block on a substrate using a deposition solution comprising the multiblock copolymer and a solvent system comprising 1,4-dioxane), wherein at least one BCP comprises a hydrophilic block (Para. [0029]: The multiblock copolymer has at least one hydrogen-bonding block...the hydrogen-bonding block can be a hydrophilic block); and Para. [0039]: In an embodiment, the methods can be used to produce hybrid multiblock copolymer mesoporous films. The hybrid films are blends (e.g., blends of multiblock  copolymers with a homopolymer (or homopolymers) or small molecules (or mixtures of 
Regarding Claim 15, Yale discloses the method of claim 13, wherein at least one block copolymer has at least one block comprising: Poly(butadiene), Poly(isobutylene), Poly(isoprene) (Paras. [0031]-[0033]: In an embodiment, at least one of the additional hydrophobic blocks is a low glass transition temperature (Tg) block...Examples of suitable low Tg blocks include poly(isoprene), poly (butadiene), poly(butylene), and poly(isobutylene)), Poly(ethylene), Poly(styrene), Poly(methyl acrylate), Poly(butyl methacrylate), Poly(ethersulfone), Poly(methyl methacrylate), Poly(n-butyl acrylate), Poly(2-hydroxyethyl methacrylate), Poly(glycidyl methacrylate), Poly (acrylic acid), Poly(acrylamide), Poly(sulfone), Poly(vinylidene fluoride), Poly(N,N-dimethylacrylamide), Poly(2-vinylpyridine), Poly(3-vinylpyridine), Poly(4-vinylpyridine), Poly(ethylene glycol), 
Regarding Claim 16, Yale discloses the method of claim 13, wherein the solvent comprises at least one of: a. Acetaldehyde, b. Acetic acid, c. Acetone (Para. [0040]), d. Acetonitrile, e. Senzene, f. Chloroform (Para. [0040]), g. Cyclohexane, h. Dichloromethane, i. Dimothoxyethene, j. Dimethyl sulfoxide (Para. [0040]), k. Dimethylacetamide, I. Dimethylformamide (Para. [0040]), m. 1,4-Dioxane (Para. [0025], ...a solvent system comprising 1,4-dioxane;), n. Ethanol (Para. [0040]), o. Ethyl acetate, p. Formic acid q. Hexane, r. Methanol, s. N-Methyl-2-pyrrolidone, t. Propanol u. Pyridine, v. Sulfolane, w. Tetrahydrofuran (Para. [0013]: Poly(isoprene-b-styrene-b-4 vinyl pyridine) films were cast from a 12 wt% solution of polymer in solvent. The solvent used was a 70/30 mixture (w/w) of dioxane and tetrahydroforan (THF)), or x. Toluene (Para. [0040]).
Regarding Claim 17, Yale discloses the method of claim 13, wherein the film is formed on a substrate (Para. (0025]: In an embodiment, the method for forming an isoporous graded film of a multiblock copolymer comprises the steps of: a) forming a film comprising a multiblock copolymer having a hydrogen-bonding block on a substrate using a deposition solution comprising the multiblock c:opolymer and a solvent system comprising 1,4-dioxane).
Regarding Claim 18, Yale discloses the method of claim 13, wherein the high molecular weight hydrophilic polymer comprises: a poly (acrylate), poly(methacrylate), poly(acrylic acid), poly(acrylanide), poly(vinylpyridine) (Para. [0057], ...Examples of suitable 
Regarding Claim 19, Yale discloses the method of claim 13, wherein the high molecular weight hydrophilic polymer is present at a range of 0.1% to 15% by mass relative to the BCP (Para. [0057]: A range of ratios of multiblock copolymer to homopolymer can be used. For example, the molar ratio of multiblock copolymer to homopolymer can be from 1:0.05 to 1:10, including all ranges therebetween); and Para. (0028]: The polymer blocks can have a broad molecular weight range. The polymer blocks can have a broad molecular weight range.  For example, blocks having a number averaged molecular weight (Mn) of from 1x10^3 to 1x10^6 g/mol, including all values to the 10 g/mol and ranges therebetween and Paras. [0028];[0057]).
Regarding Claim 20, Yale discloses the method of claim 13, wherein the block copolymer is present at a range of about 5% to 25% by weight (Para. [0057]: A range of ratios of multiblock copolymer to homopolymer can be used. For example, the molar ratio of multiblock copolymer to homopolymer can be from 1:0.05 to 1:10, including all ranges therebetween. The homopolymer can have a range of molecular weight. For example, the homopolymer can have a molecular weight of from 5x10^2 g/mol to 5x10^4 g/mol.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217012 A1 to Yale University et al. (hereinafter Yale) as applied to claim 1 above, and further in view of US 201/0224555 A1 to Hoek et al. (hereinafter Hoek).
Regarding Claim 4, Yale discloses the isoporous BCP film of claim 1. Yale fails to explicitly disclose wherein the film exhibits a reduced flux decline over time. Hoek is in the field of membrane for removing contaminants from water (Abstract: Disclosed are composite membranes for removing contaminants from water, the membranes comprising a water-permeable thin film polymerized on a porous support membrane and, optionally, a mixture, including a surface coating material having a different chemical composition than the thin film, coated on the thin film.) and teaches wherein the film exhibits a reduced flux decline over time (Para. [0083]: … and collecting purified water on another side of the membrane, wherein the membrane exhibits less loss of flux per time).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the isoporous BCP film of Yale with the teaching of Hoek to disclose wherein the film exhibits a reduced flux decline over time. The motivation for doing so would have been reduce the flux decline in order to increase the permeability of the BCP film.
Regarding Claim 7, Yale discloses the isoporous BCP film of claim 1. Yale fails to explicitly disclose wherein the isoporous BCP film exhibits reduced protein adsorption. Hoek teaches wherein BCP film exhibits reduced protein adsorption (Para. [0076]: A hydrophilic layer can be applied on the membrane to resist fouling and can include nanoparticles dispersed in the hydrophilic layer to increase the permeability of the hydrophilic layer); and Para. [0514]: The fouling experiments confirm that LTA based UF  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify isoporous BCP of Yale with the teaching of Hoek to disclose BCP film that exhibits reduced protein adsorption.  The motivation for doing so would have been using isoporous BCP film to reduce protein adsorption in order to decrease fouling and improve water flux (Hancock: Para. [0154]: Another advantage of thin film nanocomposite membranes can involve the potential to impart active fouling resistance or passive fouling resistance...Passive fouling resistance can prevent unwanted deposition of dissolved, colloidal, or microbial matter on the membrane surface, which tends to foul the membrane and negatively influence flux and rejection. Active fouling resistance can involve the modification of a surface of a membrane layer to promote a selective, beneficial reactivity between the surface and a dissolved, colloidal, or microbial constituent).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217012 A1 to Yale University et al. (hereinafter Yale) as applied to claim 1 above, and further in view of US Patent No. 5,700,903 to Hancock et al. (hereinafter Hancock).
Regarding Claim 8, Yale discloses the isoporous BCP film of claim 1. Yale fails to explicitly disclose wherein the film exhibits increased flux retention upon drying after exposure to a humectant (e.g. glycerol) solution. Hancock  is in the field of making a porous polymer  article with improved surface hydrophilicity (Abstract: A poly(ethyleneoxy) block copolymer including a hydrophobic block segment useful in making a porous polymer article with improved surface hydrophilicity) and teaches wherein the film exhibits increased flux retention upon drying after exposure to a humectant (e.g. glycerol) solution (Col. 13, Table I (Row 1, See Ex. 3, Flux Cytochrome-CJ; and Col. 13, Lns. 31-35:The membranes were then dried at room temperature, and compared with two polysulfone membranes made of 15% PSF, 10% PEG MW 400 and 75% NMP; one dried with 30% glycerol (PSF 1) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the isoporous BCP film of Yale with the teaching of Hancock to disclose the film exhibits increased flux retention upon drying after exposure to a humectant (e.g. glycerol) solution. The motivation for doing so would have been using humectant to preserve  moisture hence improving the filtration process and recovery of filtrate (Hancock: Col. 1, Lns. 13-16: A hydrophilic or wettable surface on a porous polymer promotes uniform filtration, increases recovery of both filtrate and retentate, and decreases adsorption of material such as protein and other solutes (i.e., fouling)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217012 A1 to Yale University et al. (hereinafter Yale) as applied to claim 1 above, and further in view of US Patent No. 4,720,343 to Walch et al. (hereinafter Walch).
Regarding Claim 9, Yale discloses the isoporous BCP film of claim 1. Yale further discloses high molecular weight hydrophilic polymer (Paras. [0039] and [0057]: The homopolymer can have a range of molecular weight.). Yale fails to explicitly disclose wherein the high molecular weight hydrophilic polymer is poly(vinylpyrrolidone) and the average molecular weight of the poly(vinylpyrrolidone) is 360,000 Da.  Walch is in the field of macroporous asymmetrical hydrophilic membranes (Col. 1, Lns. 7-9: The present invention relates to macroporous asymmetrical hydrophilic membranes made of a synthetic polymer and to a process for their preparation) and teaches wherein hydrophilic polymer is poly(vinylpyrrolidone and the average molecular weight of the poly(vinylpyrrolidone) is 360,000 Da (Col. 4, Lns. 43-50: The invention is realized by a macroporous asymmetrical membrane which has pronounced hydrophilic properties and which is comprised of a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the isoporous BCP film of Yale to use a homopolymer with the desired high molecular weight of 360,000 Da, since discovering the optimum value of a result effective variable involves only routine skill in the art, and such as with the teaching of Walch to disclose the hydrophilic polymer is poly(vinylpyrrolidone) and the average molecular weight of the poly (vinylpyrrolidone) is greater than 100,000 Da. The motivation for doing so would have been incorporating amounts of hydrophilic polymer to the BCP film in order to improved its permeability and reduce fouling (Walch, Col. 6, Lns. 60-64: reduced membrane fouling, and better compatibility and wettability with aqueous media, for example, to proteins or dispersed solvent constituents (i.e., for example, longer membrane life or biocompatibility with higher permselectivity; and Col. 7, Lns. 1-7: hydrophilic functionalization of the hydrophobic membrane polymer, for example, to bond or generate permselective or reactive layers; and higher mechanical permeability and pressure stability compared to "pure" hydrophilic membrane).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
1/15/21